January 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ADAIAH EZEKIEL, M.D., Appellant

NO. 14-12-00305-CV                          V.

   ADA SHORTS AND STERLING DRISDALE, INDIVIDUALLY AND AS
    REPRESENTATIVES OF THE ESTATE OF JA’MAREAN J. SHORTS
                DRISDALE, DECEASED, Appellees
               ________________________________

       This cause, an appeal from the trial court’s order in favor of appellees, Ada
Shorts and Sterling Drisdale, Individually and as Representatives of the Estate of
Ja’Marean J. Shorts Drisdale, Deceased, signed March 9, 2012, was heard on the
transcript of the record. We have inspected the record and find error in the trial
court’s order. We therefore order the order of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We order that all costs incurred by reason of this appeal be paid by
appellees, Ada Shorts and Sterling Drisdale, Individually and as Representatives of
the Estate of Ja’Marean J. Shorts Drisdale, Deceased. We further order this
decision certified below for observance.